Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 February 2022 has been entered.

Response to Arguments
2.	Applicant’s arguments, see page 13, line 10, filed 15 August 2022, with respect to the rejection of Claims 1-5, 8-13, 15-16, and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (United States Patent Publication No. US 2017/0003587 A1), hereinafter Zhang 1; Claims 1-5, 8-13, 15-16, and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (United States Patent Publication No. US 2016/0266487 A1), hereinafter Zhang 2; Claims 1-5, 8-13, 15-16, and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (United States Patent Publication No. US 2016/0085148 A1), hereinafter Zhang 3; Claims 1-5, 8-9, 12-13, 15-16, and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Kunz et al. (European Patent Publication No. EP 3,182,203 A1), hereinafter Kunz; Claim 6 under 35 U.S.C. 103 as being unpatentable over Zhang et al. (United States Patent Publication No. US 2017/0003587 A1), hereinafter Zhang 1, and further in view of Masuda et al. (United States Patent Publication No. US 2006/0210914 A1), hereinafter Masuda; Claims 7, 14, and 17 under 35 U.S.C. 103 as being unpatentable over Zhang et al. (United States Patent Publication No. US 2017/0003587 A1), hereinafter Zhang 1, and further in view of Ueda et al. (United States Patent Publication No. US 2015/0315379 A1), hereinafter Ueda; and Claim 19 under 35 U.S.C. 103 as being unpatentable over Zhang et al. (United States Patent Publication No. US 2017/0003587 A1), hereinafter Zhang 1; have been fully considered and are, in light of the amendments made, persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Ebata et al. (European Patent Publication No. EP 1,586,570 A1), hereinafter Ebata, which, as stated below, is incorporated by reference by Zhang 1, Zhang 2, Zhang 3, and Kunz.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
4.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-5, 8-13, 15-16, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (United States Patent Publication No. US 2017/0003587 A1), hereinafter Zhang 1, and further in view of Ebata et al. (European Patent Publication No. EP 1,586,570 A1), hereinafter Ebata.
6.	Regarding Claims 1-5 and 8-11, Zhang 1 teaches (Paragraphs [0048-0082]) an acid generator. Zhang 1 teaches (Paragraphs [0083-0103]) a resin whose solubility in alkali increases under action of an acid. Zhang 1 teaches (Paragraphs [0048-0082]) the acid generator comprises a compound represented by formula (a2-i) of the instant application. Zhang 1 teaches (Paragraphs [0083-0103]) the resin comprising an acrylic resin. Zhang 1 teaches (Paragraphs [0083-0103]) an alkali-soluble resin. Zhang 1 teaches (Paragraphs [0083-0103]) the alkali-soluble resin comprising a novolac resin. Zhang 1 teaches (Paragraphs [0083-0103]) the alkali-soluble resin comprising a polyhydroxystyrene resin. Zhang 1 teaches (Paragraphs [0083-0103]) a chemically amplified positive-type photosensitive resin composition capable of h-line exposure. Examiner notes that Claims 8-9 of the instant application do not meaningfully limit Claim 1 of the instant application, from which each depends, as both recite intended use claims. MPEP 2114(II) states: “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).” Zhang 1 teaches (Paragraphs [0083-0103]) a photosensitive dry film comprising the photosensitive resin layer comprising the chemically amplified positive-type photosensitive resin composition. Zhang 1 teaches (Paragraphs [0083-0103]) a method of manufacturing a photosensitive dry film, the method comprising applying the chemically amplified positive-type photosensitive resin composition according to claim 1 to a substrate film to form a photosensitive resin layer.
7.	Regarding Claims 12-13, Zhang 1 teaches (Paragraphs [0104-0118]) a method of manufacturing a patterned resist film comprising: laminating the photosensitive resin layer on a substrate; exposing the photosensitive resin layer by irradiation with an active ray or radiation in a position-selective manner; and developing the exposed photosensitive resin layer. Zhang 1 teaches (Paragraphs [0104-0118]) the active ray or the radiation is an h-line.
8.	Regarding Claims 15-16 and 18, Zhang 1 teaches (Paragraphs [0104-0118]) a method of manufacturing a substrate with a template comprising: laminating the photosensitive resin layer on a substrate having a metal surface, therein including titanium, tantalum, copper, aluminum, tungsten, and alloys thereof, exposing the photosensitive resin layer by irradiation with an active ray or radiation in a position-selective manner; and developing the exposed photosensitive resin layer. Zhang 1 teaches (Paragraphs [0104-0118]) the active ray or the radiation is an h-line. Zhang 1 teaches (Paragraphs [0104-0118]) a method of manufacturing a plated article comprising plating the substrate with a template to form a plated article in the template.
9.	However, Zhang 1 fails to explicitly teach the acrylic resin that does not include a constituent unit derived from hydroxystyrene includes a constituent unit represented by formula (b5) of the present application, having an acid dissociable group, as a constituent unit that enhance the solubility of the acrylic resin in alkali under the action of acid. Furthermore, Zhang 1 fails to explicitly teach the acrylic resin that does not include a constituent unit derived from hydroxystyrene includes a constituent unit derived from (meth)acrylic acid derivatives having an ether bond and an ester bond. Furthermore, Zhang 1 fails to explicitly teach the acrylic resin that does not include a constituent unit derived from hydroxystyrene includes a constituent unit derived from monocarboxylic acid. Furthermore, Zhang 1 fails to explicitly teach the acrylic resin that does not include a constituent unit derived from hydroxystyrene includes a constituent unit represented by formula (b-L1) of the present application. That said, Zhang 1 does teach (Paragraph [0088]) the acrylic resins taught by Paragraphs [0068-0114] of Ebata comprise those taught be Zhang 1.
10.	Ebata teaches (Paragraphs [0068-0114]) the acrylic resin that does not include a constituent unit derived from hydroxystyrene includes a constituent unit represented by formula (b5) of the present application, having an acid dissociable group, as a constituent unit that enhance the solubility of the acrylic resin in alkali under the action of acid. Ebata teaches (Paragraphs [0068-0114]) the acrylic resin that does not include a constituent unit derived from hydroxystyrene includes a constituent unit derived from (meth)acrylic acid derivatives having an ether bond and an ester bond. Ebata teaches (Paragraphs [0068-0114]) the acrylic resin that does not include a constituent unit derived from hydroxystyrene includes a constituent unit derived from monocarboxylic acid. Ebata teaches (Paragraphs [0068-0114]) the acrylic resin that does not include a constituent unit derived from hydroxystyrene includes a constituent unit represented by formula (b-L1) of the present application.
11.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang 1 to incorporate the teachings of Ebata wherein the acrylic resin that does not include a constituent unit derived from hydroxystyrene includes a constituent unit represented by formula (b5) of the present application, having an acid dissociable group, as a constituent unit that enhance the solubility of the acrylic resin in alkali under the action of acid; the acrylic resin that does not include a constituent unit derived from hydroxystyrene includes a constituent unit derived from (meth)acrylic acid derivatives having an ether bond and an ester bond; the acrylic resin that does not include a constituent unit derived from hydroxystyrene includes a constituent unit derived from monocarboxylic acid; and the acrylic resin that does not include a constituent unit derived from hydroxystyrene includes a constituent unit represented by formula (b-L1) of the present application. Doing so would result in functional alternative acrylic resins in addition to those disclosed in Zhang 1, as recognized by Zhang 1.

12.	Claims 1-5, 8-13, 15-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (United States Patent Publication No. US 2016/0266487 A1), hereinafter Zhang 2, and further in view of Ebata et al. (European Patent Publication No. EP 1,586,570 A1), hereinafter Ebata.
13.	Regarding Claims 1-5 and 8-11, Zhang 2 teaches (Paragraphs [0047-0080]) an acid generator. Zhang 2 teaches (Paragraphs [0081-0101]) a resin whose solubility in alkali increases under action of an acid. Zhang 2 teaches (Paragraphs [0047-0080]) the acid generator comprises a compound represented by formula (a2-i) of the instant application. Zhang 2 teaches (Paragraphs [0081-0101]) the resin comprising an acrylic resin. Zhang 2 teaches (Paragraphs [0081-0101]) an alkali-soluble resin. Zhang 2 teaches (Paragraphs [0081-0101]) the alkali-soluble resin comprising a novolac resin. Zhang 2 teaches (Paragraphs [0081-0101]) the alkali-soluble resin comprising a polyhydroxystyrene resin. Zhang 2 teaches (Paragraphs [0081-0101]) a chemically amplified positive-type photosensitive resin composition capable of h-line exposure. Examiner notes that Claims 8-9 of the instant application do not meaningfully limit Claim 1 of the instant application, from which each depends, as both recite intended use claims. MPEP 2114(II) states: “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).” Zhang 2 teaches (Paragraphs [0081-0101]) a photosensitive dry film comprising the photosensitive resin layer comprising the chemically amplified positive-type photosensitive resin composition. Zhang 2 teaches (Paragraphs [0081-0101]) a method of manufacturing a photosensitive dry film, the method comprising applying the chemically amplified positive-type photosensitive resin composition according to claim 1 to a substrate film to form a photosensitive resin layer.
14.	Regarding Claims 12-13, Zhang 2 teaches (Paragraphs [0102-0116]) a method of manufacturing a patterned resist film comprising: laminating the photosensitive resin layer on a substrate; exposing the photosensitive resin layer by irradiation with an active ray or radiation in a position-selective manner; and developing the exposed photosensitive resin layer. Zhang 2 teaches (Paragraphs [0102-0116]) the active ray or the radiation is an h-line.
15.	Regarding Claims 15-16 and 18, Zhang 2 teaches (Paragraphs [0102-0116]) a method of manufacturing a substrate with a template comprising: laminating the photosensitive resin layer on a substrate having a metal surface, therein including titanium, tantalum, copper, aluminum, tungsten, and alloys thereof, exposing the photosensitive resin layer by irradiation with an active ray or radiation in a position-selective manner; and developing the exposed photosensitive resin layer. Zhang 2 teaches (Paragraphs [0102-0116]) the active ray or the radiation is an h-line. Zhang 2 teaches (Paragraphs [0102-0116]) a method of manufacturing a plated article comprising plating the substrate with a template to form a plated article in the template.
16.	However, Zhang 2 fails to explicitly teach the acrylic resin that does not include a constituent unit derived from hydroxystyrene includes a constituent unit represented by formula (b5) of the present application, having an acid dissociable group, as a constituent unit that enhance the solubility of the acrylic resin in alkali under the action of acid. Furthermore, Zhang 2 fails to explicitly teach the acrylic resin that does not include a constituent unit derived from hydroxystyrene includes a constituent unit derived from (meth)acrylic acid derivatives having an ether bond and an ester bond. Furthermore, Zhang 2 fails to explicitly teach the acrylic resin that does not include a constituent unit derived from hydroxystyrene includes a constituent unit derived from monocarboxylic acid. Furthermore, Zhang 2 fails to explicitly teach the acrylic resin that does not include a constituent unit derived from hydroxystyrene includes a constituent unit represented by formula (b-L1) of the present application. That said, Zhang 2 does teach (Paragraph [0086]) the acrylic resins taught by Paragraphs [0068-0114] of Ebata comprise those taught be Zhang 2.
17.	Ebata teaches (Paragraphs [0068-0114]) the acrylic resin that does not include a constituent unit derived from hydroxystyrene includes a constituent unit represented by formula (b5) of the present application, having an acid dissociable group, as a constituent unit that enhance the solubility of the acrylic resin in alkali under the action of acid. Ebata teaches (Paragraphs [0068-0114]) the acrylic resin that does not include a constituent unit derived from hydroxystyrene includes a constituent unit derived from (meth)acrylic acid derivatives having an ether bond and an ester bond. Ebata teaches (Paragraphs [0068-0114]) the acrylic resin that does not include a constituent unit derived from hydroxystyrene includes a constituent unit derived from monocarboxylic acid. Ebata teaches (Paragraphs [0068-0114]) the acrylic resin that does not include a constituent unit derived from hydroxystyrene includes a constituent unit represented by formula (b-L1) of the present application.
18.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang 2 to incorporate the teachings of Ebata wherein the acrylic resin that does not include a constituent unit derived from hydroxystyrene includes a constituent unit represented by formula (b5) of the present application, having an acid dissociable group, as a constituent unit that enhance the solubility of the acrylic resin in alkali under the action of acid; the acrylic resin that does not include a constituent unit derived from hydroxystyrene includes a constituent unit derived from (meth)acrylic acid derivatives having an ether bond and an ester bond; the acrylic resin that does not include a constituent unit derived from hydroxystyrene includes a constituent unit derived from monocarboxylic acid; and the acrylic resin that does not include a constituent unit derived from hydroxystyrene includes a constituent unit represented by formula (b-L1) of the present application. Doing so would result in functional alternative acrylic resins in addition to those disclosed in Zhang 2, as recognized by Zhang 2.

19.	Claims 1-5, 8-13, 15-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (United States Patent Publication No. US 2016/0085148 A1), hereinafter Zhang 3, and further in view of Ebata et al. (European Patent Publication No. EP 1,586,570 A1), hereinafter Ebata.
20.	Regarding Claims 1-5 and 8-11, Zhang 3 teaches (Paragraphs [0073-0113]) an acid generator. Zhang 3 teaches (Paragraphs [0116-0136]) a resin whose solubility in alkali increases under action of an acid. Zhang 3 teaches (Paragraphs [0073-0113]) the acid generator comprises a compound represented by formula (a1-i) of the instant application. Zhang 3 teaches (Paragraphs [0116-0136]) the resin comprising an acrylic resin. Zhang 3 teaches (Paragraphs [0116-0136]) an alkali-soluble resin. Zhang 3 teaches (Paragraphs [0116-0136]) the alkali-soluble resin comprising a novolac resin. Zhang 3 teaches (Paragraphs [0116-0136]) the alkali-soluble resin comprising a polyhydroxystyrene resin. Zhang 3 teaches (Paragraphs [0116-0136]) a chemically amplified positive-type photosensitive resin composition capable of h-line exposure. Examiner notes that Claims 8-9 of the instant application do not meaningfully limit Claim 1 of the instant application, from which each depends, as both recite intended use claims. MPEP 2114(II) states: “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).” Zhang 3 teaches (Paragraphs [0116-0136]) a photosensitive dry film comprising the photosensitive resin layer comprising the chemically amplified positive-type photosensitive resin composition. Zhang 3 teaches (Paragraphs [0116-0136]) a method of manufacturing a photosensitive dry film, the method comprising applying the chemically amplified positive-type photosensitive resin composition according to claim 1 to a substrate film to form a photosensitive resin layer.
21.	Regarding Claims 12-13, Zhang 3 teaches (Paragraphs [0137-0151]) a method of manufacturing a patterned resist film comprising: laminating the photosensitive resin layer on a substrate; exposing the photosensitive resin layer by irradiation with an active ray or radiation in a position-selective manner; and developing the exposed photosensitive resin layer. Zhang 3 teaches (Paragraphs [0137-0151]) the active ray or the radiation is an h-line.
22.	Regarding Claims 15-16 and 18, Zhang 3 teaches (Paragraphs [0137-0151]) a method of manufacturing a substrate with a template comprising: laminating the photosensitive resin layer on a substrate having a metal surface, therein including titanium, tantalum, copper, aluminum, tungsten, and alloys thereof, exposing the photosensitive resin layer by irradiation with an active ray or radiation in a position-selective manner; and developing the exposed photosensitive resin layer. Zhang 3 teaches (Paragraphs [0137-0151]) the active ray or the radiation is an h-line. Zhang 3 teaches (Paragraphs [0137-0151]) a method of manufacturing a plated article comprising plating the substrate with a template to form a plated article in the template.
23.	However, Zhang 3 fails to explicitly teach the acrylic resin that does not include a constituent unit derived from hydroxystyrene includes a constituent unit represented by formula (b5) of the present application, having an acid dissociable group, as a constituent unit that enhance the solubility of the acrylic resin in alkali under the action of acid. Furthermore, Zhang 3 fails to explicitly teach the acrylic resin that does not include a constituent unit derived from hydroxystyrene includes a constituent unit derived from (meth)acrylic acid derivatives having an ether bond and an ester bond. Furthermore, Zhang 3 fails to explicitly teach the acrylic resin that does not include a constituent unit derived from hydroxystyrene includes a constituent unit derived from monocarboxylic acid. Furthermore, Zhang 3 fails to explicitly teach the acrylic resin that does not include a constituent unit derived from hydroxystyrene includes a constituent unit represented by formula (b-L1) of the present application. That said, Zhang 3 does teach (Paragraph [0121]) the acrylic resins taught by Paragraphs [0068-0114] of Ebata comprise those taught be Zhang 3.
24.	Ebata teaches (Paragraphs [0068-0114]) the acrylic resin that does not include a constituent unit derived from hydroxystyrene includes a constituent unit represented by formula (b5) of the present application, having an acid dissociable group, as a constituent unit that enhance the solubility of the acrylic resin in alkali under the action of acid. Ebata teaches (Paragraphs [0068-0114]) the acrylic resin that does not include a constituent unit derived from hydroxystyrene includes a constituent unit derived from (meth)acrylic acid derivatives having an ether bond and an ester bond. Ebata teaches (Paragraphs [0068-0114]) the acrylic resin that does not include a constituent unit derived from hydroxystyrene includes a constituent unit derived from monocarboxylic acid. Ebata teaches (Paragraphs [0068-0114]) the acrylic resin that does not include a constituent unit derived from hydroxystyrene includes a constituent unit represented by formula (b-L1) of the present application.
25.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang 3 to incorporate the teachings of Ebata wherein the acrylic resin that does not include a constituent unit derived from hydroxystyrene includes a constituent unit represented by formula (b5) of the present application, having an acid dissociable group, as a constituent unit that enhance the solubility of the acrylic resin in alkali under the action of acid; the acrylic resin that does not include a constituent unit derived from hydroxystyrene includes a constituent unit derived from (meth)acrylic acid derivatives having an ether bond and an ester bond; the acrylic resin that does not include a constituent unit derived from hydroxystyrene includes a constituent unit derived from monocarboxylic acid; and the acrylic resin that does not include a constituent unit derived from hydroxystyrene includes a constituent unit represented by formula (b-L1) of the present application. Doing so would result in functional alternative acrylic resins in addition to those disclosed in Zhang 3, as recognized by Zhang 3.

26.	Claims 1-5, 8-9, 12-13, 15-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kunz et al. (European Patent Publication No. EP 3,182,203 A1), hereinafter Kunz, and further in view of Ebata et al. (European Patent Publication No. EP 1,586,570 A1), hereinafter Ebata.
27.	Regarding Claims 1-5 and 8-9, Kunz teaches (Paragraphs [0048-0097]) an acid generator. Kunz teaches (Paragraphs [0098-0104]) a resin whose solubility in alkali increases under action of an acid. Kunz teaches (Paragraphs [0048-0097]) the acid generator comprises a compound represented by at least one of formulae (a1-i) or (a2-i) of the instant application. Kunz teaches (Paragraphs [0098-0104]) the resin comprising an acrylic resin. Kunz teaches (Paragraphs [0098-0104]) an alkali-soluble resin. Kunz teaches (Paragraphs [0098-0104]) the alkali-soluble resin comprising a novolac resin. Kunz teaches (Paragraphs [0098-0104]) the alkali-soluble resin comprising a polyhydroxystyrene resin. Kunz teaches (Paragraphs [0098-0104]) a chemically amplified positive-type photosensitive resin composition capable of h-line exposure. Examiner notes that Claims 8-9 of the instant application do not meaningfully limit Claim 1 of the instant application, from which each depends, as both recite intended use claims. MPEP 2114(II) states: “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”
28.	Regarding Claims 12-13, Kunz teaches (Paragraphs [0113-0125]) a method of manufacturing a patterned resist film comprising: laminating the photosensitive resin layer on a substrate; exposing the photosensitive resin layer by irradiation with an active ray or radiation in a position-selective manner; and developing the exposed photosensitive resin layer. Kunz teaches (Paragraphs [0113-0125]) the active ray or the radiation is an h-line.
29.	Regarding Claims 15-16 and 18, Kunz teaches (Paragraphs [0113-0125]) a method of manufacturing a substrate with a template comprising: laminating the photosensitive resin layer on a substrate having a metal surface, therein including titanium, tantalum, copper, aluminum, tungsten, and alloys thereof, exposing the photosensitive resin layer by irradiation with an active ray or radiation in a position-selective manner; and developing the exposed photosensitive resin layer. Kunz teaches (Paragraphs [0113-0125]) the active ray or the radiation is an h-line. Kunz teaches (Paragraphs [0113-0125]) a method of manufacturing a plated article comprising plating the substrate with a template to form a plated article in the template.
30.	However, Kunz fails to explicitly teach the acrylic resin that does not include a constituent unit derived from hydroxystyrene includes a constituent unit represented by formula (b5) of the present application, having an acid dissociable group, as a constituent unit that enhance the solubility of the acrylic resin in alkali under the action of acid. Furthermore, Kunz fails to explicitly teach the acrylic resin that does not include a constituent unit derived from hydroxystyrene includes a constituent unit derived from (meth)acrylic acid derivatives having an ether bond and an ester bond. Furthermore, Kunz fails to explicitly teach the acrylic resin that does not include a constituent unit derived from hydroxystyrene includes a constituent unit derived from monocarboxylic acid. Furthermore, Kunz fails to explicitly teach the acrylic resin that does not include a constituent unit derived from hydroxystyrene includes a constituent unit represented by formula (b-L1) of the present application. That said, Kunz does teach (Paragraph [0103]) the acrylic resins taught by Paragraphs [0068-0114] of Ebata comprise those taught be Kunz.
31.	Ebata teaches (Paragraphs [0068-0114]) the acrylic resin that does not include a constituent unit derived from hydroxystyrene includes a constituent unit represented by formula (b5) of the present application, having an acid dissociable group, as a constituent unit that enhance the solubility of the acrylic resin in alkali under the action of acid. Ebata teaches (Paragraphs [0068-0114]) the acrylic resin that does not include a constituent unit derived from hydroxystyrene includes a constituent unit derived from (meth)acrylic acid derivatives having an ether bond and an ester bond. Ebata teaches (Paragraphs [0068-0114]) the acrylic resin that does not include a constituent unit derived from hydroxystyrene includes a constituent unit derived from monocarboxylic acid. Ebata teaches (Paragraphs [0068-0114]) the acrylic resin that does not include a constituent unit derived from hydroxystyrene includes a constituent unit represented by formula (b-L1) of the present application.
32.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kunz to incorporate the teachings of Ebata wherein the acrylic resin that does not include a constituent unit derived from hydroxystyrene includes a constituent unit represented by formula (b5) of the present application, having an acid dissociable group, as a constituent unit that enhance the solubility of the acrylic resin in alkali under the action of acid; the acrylic resin that does not include a constituent unit derived from hydroxystyrene includes a constituent unit derived from (meth)acrylic acid derivatives having an ether bond and an ester bond; the acrylic resin that does not include a constituent unit derived from hydroxystyrene includes a constituent unit derived from monocarboxylic acid; and the acrylic resin that does not include a constituent unit derived from hydroxystyrene includes a constituent unit represented by formula (b-L1) of the present application. Doing so would result in functional alternative acrylic resins in addition to those disclosed in Kunz, as recognized by Kunz.

33.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (United States Patent Publication No. US 2017/0003587 A1), hereinafter Zhang 1, and further in view of Ebata et al. (European Patent Publication No. EP 1,586,570 A1), hereinafter Ebata, and further in view of Masuda et al. (United States Patent Publication No. US 2006/0210914 A1), hereinafter Masuda.
34.	Regarding Claim 6, Zhang 1 further in view of Ebata teaches all of the elements of the present claimed invention as set forth in Claim 1 above. However, Zhang 1 further in view of Ebata fails to explicitly disclose a phenolic hydroxyl group-containing low molecular weight compound. 
35.	Masuda teaches (Paragraphs [0048-0088]) a phenolic hydroxyl group-containing low molecular weight compound. Masuda teaches (Paragraph [0019]) that photosensive films comprising a phenolic hydroxyl group-containing low molecular weight compound exhibit excellent resolution, resistance to deterioration, perpendicularity, heat resistance, and solubility.
36.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang 1 further in view of Ebata to incorporate the teachings of Masuda to comprise a phenolic hydroxyl group-containing low molecular weight compound. Doing so would result in improved resolution, resistance to deterioration, perpendicularity, heat resistance, and solubility, as recognized by Masuda.

37.	Claims 7, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (United States Patent Publication No. US 2017/0003587 A1), hereinafter Zhang 1, and further in view of Ebata et al. (European Patent Publication No. EP 1,586,570 A1), hereinafter Ebata, and further in view of Ueda et al. (United States Patent Publication No. US 2015/0315379 A1), hereinafter Ueda.
38.	Regarding Claim 7, Zhang 1 further in view of Ebata teaches all of the elements of the present claimed invention as set forth in Claim 1 above. However, Zhang 1 further in view of Ebata fails to disclose a sulfur-containing compound (E) including a sulfur atom. Examiner notes that the limitation of “to be coordinated to metal” of Claim 7 of the instant application does not meaningfully further limit Claim 7 of the instant application as this is an intended use limitation. MPEP 2114(II) states: “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”
39.	Ueda teaches (Paragraphs [0098-0107 and 0199-0200]) a sulfur-containing compound (E) including a sulfur atom, therein including but not limited to 3-mercapto-1,2,4-triazole, therein also known as “3MT”. Ueda teaches (Paragraphs [0098-0107]) that such compounds improve the adhesivity of a formed photosensitive layer and the developability thereof after exposure.
40.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang 1 further in view of Ebata to incorporate the teachings of Ueda to comprise a sulfur-containing compound (E) including a sulfur atom. Doing so would result in improved adhesivity of a formed photosensitive layer and the developability thereof after exposure, as recognized by Ueda.
41.	Regarding Claims 14 and 17, Zhang 1 further in view of Ebata teaches all of the elements of the present claimed invention as set forth in Claim 1 above. However, Zhang 1 further in view of Ebata fails to explicitly disclose a film thickness of 1 μm or more. 
42.	Ueda teaches (Paragraph [0130]) a film thickness of 1 to 30 μm. Ueda teaches (Paragraph [0130]) that adjusting the film thickness in this range can suppress the formation of cracks.
43.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang 1 further in view of Ebata to incorporate the teachings of Ueda to comprise a film thickness of 1 to 30 μm. Doing so would result in improved suppression in the formation of cracks, as recognized by Ueda.

Conclusion
44.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.

45.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

46.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/R.D.C./Examiner, Art Unit 1737			/DUANE SMITH/                                                                                    Supervisory Patent Examiner, Art Unit 1737